10/21/2022


               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: DA 22-0373


                                            DA 22-0373
                                        _________________

KAGECO ORCHARDS, LLC, a Montana Limited
Liability Company,

                 Plaintiff and Appellant,

         v.
                                                                   ORDER
MONTANA DEPARTMENT OF
TRANSPORTATION, a Montana
Administrative Agency,

                 Defendant and Appellee.
                                        _________________


         This Court reviews briefs to ensure compliance with Rules 11 and 12 of the
Montana Rules of Appellate Procedure. After reviewing the Appellant’s opening brief
filed electronically on October 21, 2022, this Court has determined that the brief does not
comply with the below-referenced Rules and must be resubmitted.
         M. R. App. P. 11(6)(b)(iii) requires the cover page to include the name, the venue
of the tribunal, and the judge in which the case originated or from which the appeal is
taken.        The cover page on Appellant’s opening brief does not contain the required
information.
         M. R. App. P. 12(1)(i) provides that an appellant’s opening brief shall contain an
appendix that includes the relevant judgment, orders, findings of fact, conclusions of law,
jury instructions, rulings, or decisions from which the appeal is taken. Appellant’s
opening brief does not include the required appendix.
         IT IS ORDERED that the referenced brief is rejected.
         IT IS FURTHER ORDERED that within ten (10) days of the date of this Order the
Appellant shall electronically file with the Clerk of this Court a revised brief containing
the revisions necessary to comply with the specified Rules and that the Appellant shall
serve copies of the revised brief on all parties of record;
         IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those specified in this Order may be made to the brief as originally filed; and
       IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M. R. App. P. 13 shall run from the date of filing of the revised brief.
       The Clerk is directed to provide a true copy of this Order to the Appellant and to
all parties of record.




                                                                                   Electronically signed by:
                                                                                        Dirk Sandefur
                                                                              Justice, Montana Supreme Court
                                                                                       October 21 2022